NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOLORES PRESS, INC., a California               No.    21-55480
corporation; MELISSA SCOTT,
                                                D.C. Nos.
                Plaintiffs-Appellants,          2:15-cv-02562-PA-PLA
                                                2:15-cv-02857-PA-PLA
 v.                                             2:16-cv-01275-PA-PLA
                                                5:16-cv-00333-PA-PLA
MICHAEL EVANS; et al.,                          5:18-cv-02219-PA-PLA
                                                2:18-cv-09077-PA-PLA
                Defendants-Appellees.

                                                MEMORANDUM*

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted April 12, 2022**
                              Pasadena, California

Before: CALLAHAN and VANDYKE, Circuit Judges, and EZRA,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
      Pursuant to our suggestion in a prior disposition,1 the district court sought to

corral the multiple actions that had arisen out of efforts by some of Dr. Scott’s

followers to republish Dr. Scott’s sermons after his death. The district court

consolidated a number of cases and directed the filing of amended complaints.

Plaintiffs Dolores Press, Inc. and Melissa Scott filed some amended complaints but

did not file an amended complaint against two defendants, Michael Evans and Tina

Pereida. The district court then dismissed the actions as to Evans and Pereida.

Plaintiffs eventually objected, but the district court denied their motion for

clarification or reconsideration. Challenging only the dismissal of Evans and

Pereida, Plaintiffs timely appeal from the entry of a final amended judgment. We

have jurisdiction and affirm.

      Our review of the record shows that the district court did not abuse its

discretion in declining to vacate its order dismissing Evans and Pereida.

The denial of a motion for reconsideration is reviewed for abuse of discretion.

Wells Fargo Bank, N.A. v. Mahogany Meadows Ave. Trust, 979 F.3d 1209, 1218

(9th Cir. 2020). We stated that a “Rule 59(e) motion ‘may not be used to raise

arguments or present evidence for the first time when they could reasonably have

been raised earlier.’” Id. (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d


1
       Doc’s Dream, LLC v. Dolores Press, Inc., 766 F. App’x 467, 473-74 (9th
Cir. 2019); see also Doc’s Dream LLC v. Dolores Press, Inc., 959 F.3d 357 (9th
Cir. 2020).

                                           2
877, 890 (9th Cir. 2000)).

      Here, the district court dismissed Evans and Pereida in January 2020.

Plaintiffs did not immediately challenge that order. Plaintiffs admitted in the

February 27, 2020 joint report on counsel’s early meeting that Evans and Pereida

had been dismissed by the court. The parties proceeded to prepare for trial which

was scheduled for October 2020. In September 2020, defendant Bobbi Jones,

whom Plaintiffs alleged was the principal architect in the scheme to infringe the

copyrighted works of Dr. Scott, withdrew her answer and her default was entered

on October 1, 2020. On December 28, 2020, the district court issued a minute

order noting that “all the defendants in this case have now either been dismissed or

had their default entered against them.”

      Only at that point, on January 11, 2021, did Plaintiffs file their motion for

reconsideration. They argued that the district court’s August 13, 2019 order

consolidating six cases and requiring that Plaintiffs file amended complaints did

not apply to the complaints against Evans and Pereida, because they had filed

answers. However, even if true, this does not excuse Plaintiffs’ failure to

challenge the district court’s January 2020 dismissal of Evans and Pereida or

explain their failure to seek relief until after other defendants had had their defaults

entered. The district court did not abuse its discretion in denying the January 2021

motion to reconsider.


                                           3
      Even if the denial of the motion were considered a sanction, as Plaintiffs

argue, the five factors set forth in Yourish v. California Amplifier, 191 F.3d 983,

990 (9th Cir. 1999), would not compel a grant of relief. The public’s interest in

expeditious resolution favors resolving these cases that have dragged on since

2014-2015, the district court’s need to manage its docket favors the enforcement of

its orders, and Evans and Pereida would be prejudiced if they were reinserted into

the litigation. Furthermore, it is questionable whether the public policy favoring

dispositions on the merits applies where, as here, the claims between the principals

have been settled, and there do not appear to have been any less drastic sanctions

practically available.

      The district court’s dismissal of Evans and Pereida is AFFIRMED.




                                          4